Citation Nr: 1047957	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability, to include as due to in-service herbicide 
exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), to 
also include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  Service in the Republic of Vietnam and the award of the 
Purple Heart is indicated by the evidence of record.
   
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claims.

In July 2010, the Veteran presented sworn testimony at a Travel 
Board hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

As noted below, during a recent VA examiner, a VA 
audiologist opined that the Veteran's hearing loss 
disability resulted from the Veteran's coronary artery 
disease rather than in-service noise exposure.  The Board 
observes that recently enacted VA regulations have added 
ischemic heart disease as a disability for which service 
connection is warranted on a presumptive basis based on 
in-service herbicide exposure.  See 38 U.S.C. § 1116; 38 
C.F.R. § 3.309(e).  In light of the foregoing medical 
opinion linking the Veteran's claimed hearing loss 
disability to coronary artery disease and the regulatory 
changes adding certain cardiovascular conditions to the 
list of disabilities presumed to be etiologically related 
to herbicide exposure, the Board concludes that the issue 
of entitlement to service connection for coronary artery 
disease (CAD) has been raised by the record.   This issue 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Service connection for a Bilateral Hearing Loss Disability

The Board observes that the Veteran was afforded a VA 
audiological examination in February 2008.  The VA examiner 
considered the Veteran's complaints of hearing loss as well as 
his medical history and examined the Veteran.  The VA examiner 
concluded that "[w]hile the [Veteran] has had some noise 
exposure in his civilian occupation it is likely etiology of this 
[Veteran's] hearing loss is the long term effects of CAD and 
[hypertension] on the auditory system perhaps exacerbated by 
exposure to factory noise and the occasional noise of using a 
riding lawnmower and a chainsaw even with ear protection."  The 
VA examiner's rationale for his conclusion was based on a review 
of the Veteran's claims folder and examination of the Veteran.  
The Board notes that the remainder of the evidence of record is 
absent a medical opinion as to whether the Veteran's bilateral 
hearing loss disability is related to his military service or any 
other disability.   

The claim of entitlement to service connection for a bilateral 
hearing loss disability is therefore inextricably intertwined 
with the claim of entitlement to service connection for CAD, 
which as noted above is referred to the AOJ for adjudication.  In 
other words, adjudication of the Veteran's claim of service 
connection for CAD may impact the bilateral hearing loss 
disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if one 
claim could have significant impact on the other].  Action on the 
Veteran's bilateral hearing loss disability claim is therefore 
deferred pending adjudication of the claim for service connection 
for CAD.



Service connection for an Acquired Psychiatric Disorder

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2010) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

Additionally, at the July 2010 Travel Board hearing, the Veteran 
discussed the severity of his psychiatric disorder.  He also 
indicated that he had undergone recent treatment at a VA 
outpatient clinic in Memphis, Tennessee for his psychiatric 
disorder.  The Board notes that the Veteran's claims folder is 
absent any VA psychiatric treatment.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Finally, in order to establish service connection, there must be 
(1) evidence of a current disability; (2) evidence of in-service 
incurrence of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence 
of record, to include a January 2008 VA examination report, 
documents a diagnosis of adjustment disorder with depressed mood.  
 
With respect to Hickson element (2), in-service disease or 
injury, the Veteran is a veteran of combat.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
pertaining to veterans of combat apply.  

With respect to element (3), medical nexus, the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's adjustment disorder with depressed mood, or any 
other psychiatric disability, and his military service.  
Moreover, the medical evidence is absent an opinion as to a 
possible causal relationship between the Veteran's psychiatric 
disorder and his service-connected prostate cancer.  In light of 
the foregoing, the Board is of the opinion that a clarifying VA 
examination would be probative in ascertaining whether the 
Veteran's adjustment disorder with depressed mood, or any other 
diagnosed acquired psychiatric disability, is related to either 
his military service or his service-connected prostate cancer.  
See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (holding a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran of the recent changes 
to 38 C.F.R. § 3.304(f).  See 75 Fed. 
Reg. 39843 (July 13, 2010).

2.	The RO should adjudicate the Veteran's 
claim for service connection for CAD, to 
include as secondary to herbicide 
exposure.  The Veteran should be informed 
of the decision and notified of his 
appellate rights with respect to any 
decision rendered.  The Veteran is 
advised that, if he disagrees with the 
adjudication of his claim for service 
connection for CAD, he must file a timely 
notice of disagreement within one year of 
notification of the decision.

3.	The RO should request any records from 
the VA outpatient clinic in Memphis, 
Tennessee for any psychiatric 
treatment.  All attempts to secure this 
evidence must be documented in the 
claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

4.	The RO should then arrange for a 
psychiatrist or psychologist to examine 
the Veteran and review the Veteran's VA 
claims folder.  The examiner must provide 
an opinion, with supporting rationale, as 
to the following:

a.	what is (are) the most likely 
psychiatric diagnosis(es);

b.	whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's psychiatric 
disability or disabilities is/are 
related to his active military 
service, to include military 
combat;

c.	whether it is at least as likely 
as not (50 percent or greater) 
that the Veteran's psychiatric 
disability or disabilities 
was/were caused or aggravated 
(i.e. permanently worsen beyond 
the normal progression of the 
disability) by his service-
connected prostate cancer.  

If the examiner finds that the 
psychiatric disability or 
disabilities is/are aggravated by 
the service-connected prostate 
cancer, then he/she should 
quantify the degree of 
aggravation;

The examiner should indicate in his/her 
report that the claims file was 
reviewed.  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed.  A 
rationale for all opinions expressed 
should be provided.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.
   
5.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



